Title: From George Washington to Major General William Heath, 6 September 1779
From: Washington, George
To: Heath, William


        
          Sir,
          Head Quarters West Point Septr 6th 1779
        
        Inclosed you will find a representation from Capt. Titus Watson of the Connecticut line in which he states his having been injured by the promotion of Capt. Cleft, a junior officer to a Majority, in violation of his rights as a senr officer, and urges the determination of a Board of Officers to this effect of which he produces certificates which are also inclosed—As Capt. Watson states, that the arrangement of the Connecticut line was made in his absence which might have prevented a proper knowledge of facts, and as the proceedings of the Board of Officers do not appear to have been reported to Head Quarters or the Board of War; it is necessary the case should have a rehearing, that if Capt. Watson has really been injured, he may have redress—You will therefore be pleased to appoint a second Board of Officers consisting of the field Officers of the Connecticut line except Major Cleft to ascertain the relative rank of Captains Cleft and Watson previous to the promotion of the former to a majority and to inquire into the p[r]inciples upon which that promotion was made—You will transmit the pr[o]ceedings of the Board to me. I am Sir Yr Most Obet, servant
        
          Go: Washington
        
      